DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	                                       Election/Restrictions
       Applicant’s election without traverse of claims 1-12 in the reply filed on 11/03/2021 is acknowledged.
         Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2021.

	                                         Specification
          The title of the present invention is not descriptive. A new title is required that is clearly indicative of the present invention to which the claims are directed.
The current title stays: “cleaning apparatus”, which is considered undescriptive because it is unclear what is being cleared.
	A clearer, more descriptive title would at least add analogous language such as “ for an image sensor of a camera” or “for a camera” to the end of the current title.





Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”  and “apparatus” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit configured to…”, “ a cleaning unit configured to clean…”, “ a control unit configured to control…” in claim 1, “ a first cleaning unit configured to…”, “ the control unit changes a method…”  in claim 3, “ the control unit controls…” in claim 4, “ the control unit controls….” In claim 5,  “ the control 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2, 11 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1.







                                            Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



     Claim(s)1, 2,7,8,9-12 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Ichikawa (US Pub. No.: US 2005/0129394 A1).
	Regarding claim 1, Ichikawa discloses a cleaning apparatus  ( Para 29; cleaning apparatus 20 ) that cleans a detection surface  ( Para 34, 40; Fig. 1; imaging surface 13) of a detection element (  Para 40; Fig. 1; CCD (imaging device) 12 and main mirror 5 and sub mirror 7) , the apparatus comprising:
charge couple device (CCD) 12 and main mirror 5 and sub mirror 7) ;
      a communication unit (Fig. 1; Para 36-37; 49-50; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the camera CPU 4.  The cleaning CPU 22 sends to the camera CPU 4 a signal indicating that the cleaning is completed (step 126).)  configured to communicate with the detection apparatus (Para 29; Para 36-37; 49-50; cleaning apparatus 20 ) ; 
       a cleaning unit (  Para 38;  the cleaning mechanism 28 comprises, in addition to the cylindrically shaped suction nozzle (cleaning member) 36, a dust collecting chamber 46 which communicates with the suction nozzle 36 and collects dust, a suction window 48 which separates the suction nozzle 36 from the dust collecting chamber 46 and thus prevents backflow of dust, and a suction device 42 which applies a negative pressure.  ) configured to clean the detection surface of the detection element ( Para 39;  the suction nozzle 36 when in dust suction operation is set in the cleaning position in which the suction nozzle 36 protrudes from the mount surface M toward the imaging surface 13 of the imaging device 12. ) ; 
       and a control unit  (Para 31;  a camera CPU 4 for controlling the entire camera  ) configured to control a driving unit (  Para 31; mirror driving mechanism 6 for driving a main mirror 5 and a sub mirror 7  )  of the detection element included in the detection apparatus through the communication unit ( Fig. 1; Para 36-37; 49-50; The cleaning 
	Regarding claim 2, Ichikawa discloses  wherein when the cleaning by the cleaning unit, the control unit moves the position of the detection element so that the center of the detection element shifts in a direction away from the center of the attachment (Para 42, 45, 46,47; the camera CPU 4 issues an instruction to move the main mirror 5 and the sub mirror 7 upward (step 110) and open the shutter 8 (step 112). The mirrors are thus retracted out of the path along which the suction nozzle 36 moves between the cleaning position and the retracted position. The camera CPU 4 sends a cleaning start signal to the cleaning CPU 22 to start the cleaning operation (step 114).The cleaning CPU 22 issues an instruction to supply power to the positioning motor 32 in the driving mechanism 30 and to drive the positioning motor 32 to rotate the 
	Regarding claim 7, Ichikawa discloses  wherein the detection apparatus is an image capture apparatus ( Para 29; digital camera 1) , and the detection element is an image sensor (Para 31,  35;   the camera body 2 comprises a charge couple device (CCD) 12 and main mirror 5 and sub mirror 7) ; and the cleaning apparatus cleans an image capturing surface of the image Sensor ( Para 39;  the suction nozzle 36 when in dust suction operation is set in the cleaning position in which the suction nozzle 36 protrudes from the mount surface M toward the imaging surface 13 of the imaging device 12) .
	Regarding claim 8, Ichikawa discloses a detection apparatus (Para 29; digital camera 1) including a detection element (Para 40; Fig. 1; CCD (imaging device) 12 and main mirror 5 and sub mirror 7), the apparatus comprising:
      a driving unit (Para 31; mirror driving mechanism 6 for driving a main mirror 5 and a sub mirror 7 ) capable of moving the position of the detection clement,
an attachment (Para 35; the mount 29 of the cleaning apparatus 20 is held in contact with the mount 9 of the body 2 via a mount surface M )  that can be attached to a cleaning apparatus (Para 29; cleaning apparatus 20 ) ;
a communication unit (Fig. 1; Para 36-37; 49-50; camera CPU 4 ; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the 
apparatus; and
a control unit ((Para 31; a camera CPU 4 for controlling the entire camera   )configured to control the driving unit,
wherein the control unit controls the driving unit by communicating with the cleaning apparatus through the communication unit in a state where the detection apparatus is attached to the cleaning apparatus by the attachment ( Para 42, 44; 45, 46,47; The cleaning apparatus 20 is attached to the camera body 2 by engaging the mount 29 of the cleaning apparatus 20 with the mount 9 of the camera body 2 (step 102). The contacts C on the body side mount 9 are connected to the contacts C on the cleaning apparatus 20, and the camera CPU 4 receives a signal notifying that the cleaning apparatus 20 has been attached to the camera body 2. The camera CPU 4 issues an instruction to move the main mirror 5 and the sub mirror 7 upward (step 110) and open the shutter 8 (step 112). The mirrors are thus retracted out of the path along which the suction nozzle 36 moves between the cleaning position and the retracted position. The camera CPU 4 sends a cleaning start signal to the cleaning CPU 22 to start the cleaning operation (step 114).The cleaning CPU 22 issues an instruction to supply power to the positioning motor 32 in the driving mechanism 30 and to drive the positioning motor 32 to rotate the guide screw 38 and thereby move the suction nozzle 36 from the retracted position to the cleaning position (FIG. 3) where the nozzle end stops just short of touching the imaging device 12 (step 116).) .

	Regarding claim 10, Ichikawa discloses wherein the detection apparatus is an image capture apparatus (Para 29; digital camera 1 ) , and the detection element is an image sensor (Para 31,  35;   the camera body 2 comprises a charge couple device (CCD) 12 and main mirror 5 and sub mirror 7); and the cleaning apparatus cleans an image capturing surface of the image sensor (Para 39;  the suction nozzle 36 when in dust suction operation is set in the cleaning position in which the suction nozzle 36 protrudes from the mount surface M toward the imaging surface 13 of the imaging device 12). 
	Regarding claim 11, Ichikawa discloses wherein the attachment is a lens attachment (Para 29-31;Para 35; digital camera 1 to which a cleaning apparatus 20 according to the first embodiment of the present invention is attached by detaching the interchangeable lens; The interchangeable lens type digital camera 1 is constructed so that the interchangeable lens or the cleaning apparatus 20 can be readily attached to and detached from the camera body 2. Mount 29 of the cleaning apparatus 20 and mount 9 of camera body 2).
	Regarding claim 12, Ichikawa discloses a system comprising a cleaning apparatus (Para 29; cleaning apparatus 20)  that cleans a detection surface ( Para 34, 40; Fig. 1; imaging surface 13)  of a detection element ((  Para 40; Fig. 1; CCD (imaging charge couple device (CCD) 12 and main mirror 5 and sub mirror 7 ) ,
wherein the cleaning apparatus includes:
an attachment (Para 31-35;  a mount 29 of the cleaning apparatus 20 )  to which the detection apparatus including the detection element can be attached (Par 35; the mount 29 of the cleaning apparatus 20 is held in contact with the mount 9 of the body 2 via a mount surface M. ) ; 
a communication unit configured to communicate with the detection apparatus (Fig. 1; Para 36-37; 49-50; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the camera CPU 4.  The cleaning CPU 22 sends to the camera CPU 4 a signal indicating that the cleaning is completed (step 126) ) ;
a cleaning unit  ( Para 38;  the cleaning mechanism 28 comprises, in addition to the cylindrically shaped suction nozzle (cleaning member) 36, a dust collecting chamber 46 which communicates with the suction nozzle 36 and collects dust, a suction window 48 which separates the suction nozzle 36 from the dust collecting chamber 46 and thus prevents backflow of dust, and a suction device 42 which applies a negative pressure.  ) configured to clean the detection surface of the detection element (Para 39;  the suction nozzle 36 when in dust suction operation is set in the cleaning position in which the 
a control unit  (Fig. 1; Para 36-37; 49-50; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the camera CPU 4.   ) configured to control a driving unit ( Para 31; mirror driving mechanism 6 for driving a main mirror 5 and a sub mirror 7  ) of the detection element included in the detection apparatus through the communication unit ( Fig. 1; Para 36-37; 49-50; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the camera CPU 4.  ) , 
wherein when cleaning by the clearing unit, the control unit controls the position of the detection element by driving the driving unit through the communication unit ( Para 42, 45, 46,47; the camera CPU 4 issues an instruction to move the main mirror 5 and the sub mirror 7 upward (step 110) and open the shutter 8 (step 112). The mirrors are thus retracted out of the path along which the suction nozzle 36 moves between the cleaning position and the retracted position. The camera CPU 4 sends a cleaning start signal to the cleaning CPU 22 to start the cleaning operation (step 114).The cleaning CPU 22 issues an instruction to supply power to the positioning motor 32 in the driving mechanism 30 and to drive the positioning motor 32 to rotate the guide screw 38 and thereby move the suction nozzle 36 from the retracted position to the cleaning position (FIG. 3) where the nozzle end stops just short of touching the imaging device 12 (step 116).) , an
wherein the detection apparatus ( Para 29; digital camera 1)  includes: 

an attachment (Para 35;  mount 9 of the camera  body 2; the mount 29 of the cleaning apparatus 20 is held in contact with the mount 9 of the body 2 via a mount surface M) that can be attached to a cleaning apparatus;
a communication unit (Fig. 1; Para 36-37; 49-50; camera CPU 4 )  configured to communicate with the cleaning apparatus ( Fig. 1; Para 36-37; 49-50; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the camera CPU 4.  The cleaning CPU 22 sends to the camera CPU 4 a signal indicating that the cleaning is completed (step 126).), and
a control unit (Para 31; a camera CPU 4 for controlling the entire camera   )  configured to control the driving unit ( Para 31; mirror driving mechanism 6 for driving a main mirror 5 and a sub mirror 7) ,
wherein the control unit controls the driving unit by communicating with the cleaning apparatus through the communication unit in a state where the detection apparatus is attached to the cleaning apparatus by the attachment (Para 42, 44; 45, 46,47; The cleaning apparatus 20 is attached to the camera body 2 by engaging the mount 29 of the cleaning apparatus 20 with the mount 9 of the camera body 2 (step 102). The contacts C on the body side mount 9 are connected to the contacts C on the cleaning apparatus 20, and the camera CPU 4 receives a signal notifying that the cleaning apparatus 20 has been attached to the camera body 2. The camera CPU 4 issues an  .
Allowable subject matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
          Regarding claim 3, none of the prior art discloses “wherein the cleaning unit includes a first cleaning unit configured to clean the detection clement without making contact with the detection element, and a second cleaning unit configured to clean the detection element by making contact with the detection element: and the control unit changes a method for controlling the driving unit between when cleaning by the first cleaning unit and when cleaning by the second cleaning unit” in combination of other limitation in the claim. 
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696